Case: 17-10999    Date Filed: 11/13/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10999
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:15-cr-00433-ELR-JSA-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                   versus


KEVIN BRISTOL PATTERSON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 13, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-10999     Date Filed: 11/13/2017    Page: 2 of 5


      Kevin Bristol Patterson appeals his sentences for conspiracy to possess with

intent to distribute methamphetamine and heroin, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), (b)(1)(B), 846, and multiple counts of distribution and

possession with intent to distribute methamphetamine and/or heroin, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(B), (b)(1)(C). He argues that the district court erred

in determining the base offense level based on the marijuana equivalence to “ice,”

rather than to methamphetamine. He also argues that the district court imposed a

substantively unreasonable sentence.

                                          I.

      We review a district court’s interpretation and application of the sentencing

guidelines de novo and its factual findings for clear error. United States v. Smith,

480 F.3d 1277, 1278 (11th Cir. 2007). If we find an error in the district court’s

application of the Guidelines, that error is harmless if the record as a whole reflects

that the district court would have imposed the same sentence even without the

error. United States v. Scott, 441 F.3d 1322, 1329 (11th Cir. 2006).

      The Sentencing Guidelines define “ice” as a mixture or substance containing

d-methamphetamine hydrochloride of at least 80% purity. U.S.S.G. § 2D1.1(c)

note (C). Under the Guidelines, 1 gram of “ice” equals 20 kilograms of marijuana

and 1 gram of methamphetamine equals 2 kilograms of marijuana. U.S.S.G

§ 2D1.1(D). A defendant convicted of unlawful possession with intent to sell or


                                           2
               Case: 17-10999        Date Filed: 11/13/2017   Page: 3 of 5


conspiracy to possess with intent to sell between 10,000 and 30,000 kilograms of

marijuana has a base offense level of 34. U.S.S.G. § 2D1.1(a)(5) and (c).

However, pursuant to chapter four of the Sentencing Guidelines, a career criminal

receives an offense level of 37 if the statutory maximum sentence for his offense is

life imprisonment. U.S.S.G. § 4B1.1(b). If the chapter four offense level for the

career offender is greater than the offense level otherwise applicable, the chapter

four offense level applies. (Id.).

      The district court correctly determined Patterson’s base offense level,

regardless of whether it correctly used the marijuana equivalence of “ice,” rather

than methamphetamine, to determine the base offense level. This is because

Patterson qualified as a career offender and the base offense level for a career

offender with a statutory maximum of life was greater than any offense level

otherwise applicable.

                                             II

      We review the imposition of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The burden is

on the party challenging the sentence to show that the sentence was unreasonable

in light of the record and the § 3553(a) factors. United States v. Pugh, 515 F.3d

1179, 1189 (11th Cir. 2008).




                                             3
              Case: 17-10999     Date Filed: 11/13/2017    Page: 4 of 5


      A sentence may be substantively unreasonable if a district court unjustifiably

relied on any one § 3553(a) factor, failed to consider pertinent § 3553(a) factors, or

based the sentence on impermissible factors. Pugh, 515 F.3d at 1191-92. The

district court does not commit reversible error simply because it “attached great

weight” to a single factor. Id. at 1192. The weight given to any specific § 3553(a)

factor is committed to the sound discretion of the district court. United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007). As such, the district court need not

specifically address every mitigating factor raised by the defendant in order for the

sentence to be substantively reasonable. United States v. Snipes, 611 F.3d 855,

873 (11th Cir. 2010). Additionally, comparing the sentence imposed against the

statutory maximum sentence is one indication of reasonableness. United States v.

Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006).

      Pursuant to 18 U.S.C. § 3553(a), the sentencing court must impose a

sentence “sufficient, but not greater than necessary,” to reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense,

deter criminal conduct, protect the public from future crimes of the defendant, and

provide the defendant with needed educational or vocational training or medical

care. 18 U.S.C. § 3553(a)(2). The court must also consider the nature and

circumstances of the offense and the history and characteristics of the defendant;

the kinds of sentences available; the Sentencing Guidelines range; pertinent policy


                                          4
              Case: 17-10999     Date Filed: 11/13/2017    Page: 5 of 5


statements of the Sentencing Commission; the need to avoid unwarranted

sentencing disparities; and the need to provide restitution to victims. 18 U.S.C.

§ 3553(a)(1), (3)-(7).



      The district court did not impose a substantively unreasonable sentence for

three reasons. First, it did not unjustifiably rely on any 18 U.S.C. § 3553(a) factors

when it relied on the nature and circumstances of the offense, Patterson’s extensive

criminal history, and his drug addiction. Second, it did not fail to consider

pertinent § 3553(a) factors, when it stated that it had considered the 18 U.S.C. §

3553(a) factors, had taken into account everything that had been presented, and

was not required to address every mitigating factor. Third, it did not base the

sentence on impermissible factors, when it was permitted to rely on the criminal

history of Patterson, his drug addiction, and the circumstances of the case.

Accordingly, we affirm.

AFFIRMED.




                                          5